TAMILIA, Judge,
dissenting:
I respectfully dissent to the majority’s decision vacating appellant’s conviction and sentence. I perceive no error in the conduct of the trial which should result in reversal and on the issue upon which the majority focused in reversing the appellant’s conviction and discharging him, denial of a speedy trial, I believe the majority is in error. The majority appears to rely on time alone from the point of filing of the complaint to time of trial as dispositive of this issue. Such reliance is improper where there is no showing of prejudice by appellant and the Commonwealth was not at fault in *393causing the delay. The court properly held and the record establishes without contradiction that the delay was due to an overwhelmed court schedule and the calendering practices of the Court of Common Pleas of Philadelphia. Commonwealth v. Crowley, 502 Pa. 393, 466 A.2d 1009 (1983), clearly put to rest any possibility that the Superior Court could limit the time which a trial court had to bring a defendant to trial. In that case, the Supreme Court, reversing the Superior Court, Commonwealth v. Crowley, 281 Pa.Super. 26, 421 A.2d 1129 (1980), and commenting on a Concurring Opinion in Commonwealth v. Coleman, 477 Pa. 400, 383 A.2d 1268 (1978), which reversed Superior Court and would have adopted a rule espoused by this Court in Commonwealth v. Coleman, 241 Pa.Super. 450, 361 A.2d 870 (1976), which would have required the trial court to change its procedure if it could not schedule cases within 180 days, pointedly rejected it. The Supreme Court, in Crowley, supra, said:
That view, which a majority of this Court declined to adopt in Coleman, is implicitly followed by the Superior Court here. It ignores the realities of crowded criminal and civil dockets which overburdened Common Pleas courts must deal with on a day-to-day basis. Rule 1100 was designed to promote the administration of criminal justice within the context of our entire judicial system, not to render that system hostage to its own closed logic. The goals of efficiency and ease of administration which Rule 1100 serves are worthy; they should not be exalted at the expense of justice. Thus, in interpreting our Rule 1100, we must throw away the stopwatch and pick up the scales of justice. See, e.g., Commonwealth v. Blady, 492 Pa. 285, 424 A.2d 864 (1980) (dissenting opinion, Larsen, J., in which Flaherty, J. joined).
Id., 502 Pa. at 402, 466 A.2d at 1014 (emphasis added). In so stating, I believe the Supreme Court has foreclosed any further consideration of this issue by Superior Court. The regulation of trial court procedures appears to be a matter *394entirely within the purview of the Supreme Court under the doctrine of the Unified Judiciary, promulgated by the amendments to the Pennsylvania Constitution on April 23, 1968. I would, therefore, affirm the judgment of sentence.